In arriving at and rendering our original opinion we relied in a large part upon the findings of fact made by the chancellor upon request of the parties and embodied in the record, as required by statute. Appellant did not give the notice to the court reporter to transcribe the notes of the evidence, and there is in the record no transcript of the evidence. Appellee again urges the contention that in the absence of the transcript of the evidence we cannot look to the findings of fact made and filed by the chancellor, but must presume that the evidence, if before us, would support the general decree rather than the chancellor's finding upon the facts which forms the basis of his general decree. In this appellee is mistaken, and because there is thus presented a procedural matter of importance in view of the new statute, we respond to the point.
When equity and equity procedure became by adoption a part of the jurisprudence of this country, the body of the decree consisted of five parts, one of which was the recital part, in which it was required that the leading facts upon which the decree rests should be set forth therein. 19 Am. Jur., p. 285; Handy v. Cobb, 44 Miss. 699, 702; 21 C.J., p. 656. In the course of time it became the rule in most of the states, including our own, that the recital part might be largely omitted, but this has been merely permissive and it has nevertheless remained in the rule that it is proper, should the court so elect, to embrace in the body of the decree a definite finding of the ultimate facts as to each litigated issue or salient point of fact; and although such elaborated decrees are not now ordinarily seen, they are yet so often used in this state as to disclose that they are still a recognized part of our practice in equity cases. And when such findings of facts are embodied in a decree, they become, of course, as much a part of the decree as any other feature of it, *Page 112 
and in consequence are as much entitled to the presumption of correctness as any other part.
It was because of the frequent omission of what, under the traditional practice, was required to be embraced in the recital part of the decree that Chap. 252, Laws 1934, was enacted. See General Tire  Rubber Co. v. Cooper, 176 Miss. 491, 165 So. 420, 169 So. 801. The effect of that statute, when the request for the finding of facts has been duly made and such finding by the chancellor has been entered of record, is to give the same status to the findings as if they had been incorporated in the recital part of the body of the decree, with the consequence that the findings so made of record carry the same presumption of correctness; and we must accept them as such on appeal in the absence of the transcript of the evidence. And it is far too late to contend that an appeal may not be taken unless a transcript of the evidence is included in the record. See, for instance, Redmond v. City of McComb, 192 Miss. 61, 4 So.2d 494, this day decided.
We have not overlooked the argument by appellee that only ten days after the adjournment of court is allowed to give the notice to the court reporter to transcribe the notes of the evidence; that during that time the succesful party in the trial court will not know whether the loser will appeal at all and when the latter allows the ten days to go by without notice of appeal or notice to the court reporter, and thereafter takes an appeal without a transcript of the evidence, the appellee is thereby deprived of whatever advantage the evidence might afford him on the appeal.
Suppose the findings of fact had been actually embraced in the body of the decree and appellant had appealed without a transcript of the evidence — the appellee would be confronted with the same situation. Or suppose that instead of appealing the losing party had filed within two years a bill of review for errors apparent on the face of the record. There the entire record, which would include the finding of facts, is examined, without *Page 113 
reference to the evidence, and if there be error of law apparent on the face of the record and this error is such as to disclose that the decree, as made, is erroneous, the decree will be vacated; and if the trial court should refuse to do so, an appeal may be taken to this Court. Denson v. Denson, 33 Miss. 560, 563; Gilleylen v. Martin, 73 Miss. 695, 698, 19 So. 482. In Enochs v. Harrelson, 57 Miss. 465, 468, it is stated that when upon a bill of review and an examination of the record — which never includes an examination or consideration of the evidence — there is found to be error apparent, the original decree will be set aside and thereupon the decree which should have been rendered at first may be rendered without further proceedings, unless there be shown some good reason against that course. We suppose it will hardly be contended that the powers and duties of this Court as to what shall be done upon the record on appeal are any less than what the trial court could and should do upon the same record under a bill of review, or any less than what we could and should do upon an appeal from a decree rendered under a bill of review. In such cases the record of the evidence is not before the court; appeals may be taken without a transcript of the evidence; and if in these matters the law is defective, that is for the legislative department to remedy.
Appellee again urges the vital point and its several material bearings that Mrs. Singletary was not a party to the foreclosure proceedings in her individual capacity, as she should have been, but was made a party only as administratrix. She nevertheless answered in the case, took an active part as a litigant therein, making then no point that she should have been sued in a different capacity, and we now adopt the language found at page 149, Miss. Chan. Prac., that "if a person submits himself to the jurisdiction of the court and litigates throughout in any particular capacity, he will not be permitted after an adverse result to impeach the decree as to himself on the ground that his capacity was in fact different."
Suggestion of error overruled. *Page 114